BR1CKELL, C. J.
The assignment of the judgment carried with it a right to the assignee to sue out execution, or to sue thereon in the name of the original plaintiff, and independent of his control.—Harrison v. Marshall, 6 Port. 65; Haden v. Walker, 5 Ala. 86. The assignee, having these rights, and a complete equitable title to the judgment, of which courts of law take notice, could properly have been made a party defendant to the petition for a supersedeas of the execution issuing upon it. Coming in voluntarily, making himself a party, and alone entering into a contest of the petition, in which he was unsuccessful, costs were properly adjudged against him. Within the spirit and meaning of the words of the statute, he was the unsuccessful party in a civil action at law, of whom the successful party is entitled to recover costs.—Code of 1876, § 3128.
The assignee, Eslava, alone assigns error. Parties are permitted to assign only such matters as error, which may be of injury to them. Errors not of injury to them, however injurious to other parties who do not complain of them, are not available for the reversal of a judgment. — 1 Brick. Dig. 102, §284. It was erroneous to render judgment against Crane and Eberlein, the sureties of Eslava, for the costs. There is no statute requiring a suretyship for costs in a case of this kind, and, of course, none which authorizes a summary judgment against the sureties, if given voluntarily.—Garrett v. Fuller, 36 Ala. 179. They acquiesce in the judgment, and of it the appellant has no cause of complaint.
Affirmed.